Citation Nr: 1643689	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hip disability.

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for service-connected left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2003 to August 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued 10 percent ratings (each) for service-connected right and left knee osteoarthritis.  In July 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for right and left knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2008 rating decision denied the Veteran service connection for a bilateral hip disability based essentially on a finding that a current disability was not shown.

2.  Evidence received since that decision suggests the Veteran has a current bilateral hip disability that may be related to hip complaints in service; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  The evidence is at least in relative equipoise as to whether the Veteran has bilateral trochanteric bursitis manifested by hip pain that began in service and has persisted since. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim of service connection for a bilateral hip disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for a bilateral hip disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens and grants the claim of service connection for a bilateral hip disability and remands the remaining matters on appeal, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  In particular, it is aware that the Veteran has alleged both a direct and secondary theory of entitlement for his claimed hip disability.  However, as the Board is granting the Veteran's claims on a direct basis, there is no reason to discuss any other theories of entitlement.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  To substantiate a claim of service connection, there must generally be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, a December 2008 rating decision denied the Veteran service connection for a bilateral hip disability because there was no evidence of a current bilateral hip disability at that time.  The Veteran was notified of that decision and his appellate rights, and did not initiate a timely appeal or submit new and material evidence in the following year.  Therefore, that decision is final based on the evidence then of record.

Evidence of record at the time of the December 2008 decision included the Veteran's service treatment records (STRs) (noting complaints of hip pain), lay statements, VA treatment records (which were silent for hip-related diagnoses), and a September 2008 VA examination report (which found no hip disability).  

Evidence received since the December 2008 decision includes updated VA treatment records (showing complaints of hip pain), new lay statements (attesting to persistent hip pain over the years), private medical records (noting a diagnosis of bilateral trochanteric bursitis), and hearing testimony (alleging treatment and medication for hip pain that has persisted since service).  Such evidence was not previously of record, and is clearly new.  Moreover, it relates directly to the previously unestablished fact that was the basis of the December 2008 denial (i.e., a current hip disability) and suggests continuity of symptoms since service (i.e., a medical nexus).  In light of the above, and considering the low threshold standard established in Shade, the Board finds that such evidence also raises a reasonable possibility of substantiating such claim.  Consequently, the new evidence is also material, and the claim of service connection for a bilateral hip disability may be reopened.

Service Connection (on de novo review)

What remains to be considered is whether the evidence also substantiates the newly reopened claim of service connection.  As noted above, service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service, to specifically include when the evidence shows continuity of symptomatology after discharge.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

A review of the Veteran's STRs shows he complained of his left hip popping in November 2006 and a hip flexor strain was diagnosed.  Thereafter, he complained of continued hip joint pain in March 2007.  On examination, the provider noted tenderness on palpation of both greater trochanters, flexor muscles, and adductor muscles.  The Veteran's STRs also show he was prescribed a number of medications for various orthopedic and joint pains in service, including ibuprofen, naproxen, Mobic (meloxicam), and piroxicam.  

On September 2008 VA examination, the Veteran said he took between four and six Tylenol a day to treat his bilateral hip pain.  He denied any history of injury.  On physical examination, the examiner found no clinical evidence of deformity, swelling, erythema, tenderness, or induration.  Range of motion tests and X-rays of the bilateral hips were also normal. 

On December 2010 VA examination, the examiner noted the entire record was not reviewed.  On physical examination, the examiner noted a normal hips examination.  X-rays were also normal, and no hip disability was diagnosed.  

In October 2013, the Veteran said his hips had been hurting "all this time."  A November 2013 hip disability benefits questionnaire (DBQ) completed by a Dr. Rogers at the Jesse Brown VA Medical Center (MC) indicates a diagnosis of bilateral hip arthralgia that began in 2007.  The Veteran reported that his hips began hurting when he began having knee pain.  The examiner indicated that he was unable to assess the Veteran's hip range of motion (presumably due to pain based on a later notation that he could also not assess muscle strength due to pain), but nonetheless noted pain with extension of the hips.  He also noted pain and tenderness of the bilateral greater trochanters.  The examiner indicated imaging studies were performed, but cited only to September 2008 X-rays conducted on prior VA examination; it does not appear that contemporaneous studies were ordered.  The examiner then indicated the Veteran ambulates slower and is unable to take the stairs.  An etiological opinion was not provided.

A contemporaneous November 2013 VA record (also from Dr. Rogers) indicates the Veteran said his joints have been painful since active duty and expressed interest in having DBQ forms completed for his hips and knees.  The provider noted no edema, but found tenderness on palpation of both hips over the greater trochanters and limited extension secondary to pain.  Later that month, the Veteran submitted a statement from his supervisor indicating he had been suffering from chronic bilateral knee and hip pain.  The Veteran was said to avoid using the stairs to the second floor, opting to use the elevator instead due to his hip pain.  He had also been using a seven-year-old chair in the office to help with his hip condition for so long that it had lost all its cushioning.  He also used shoe inserts and knee braces that still were not enough to improve his condition.  In addition, cold weather exacerbated his problems.

On January 2015 VA examination, the examiner noted a bilateral hip strain in 2007 treated with rest, medications, and physical therapy.  On physical examination, range of motion in both hips was normal, and there was no change on repetitive testing.  There was no other abnormality indicated, and the examiner indicated the bilateral hip X-rays were normal.  It was unclear if the examiner found no hip disability, as he checked a box for "other" hip disability, but did not provide a response when asked to identify the specific diagnosis.  Nonetheless, he opined that there was no evidence of any connection between his hip condition and military service, because there was no continuum of care from service until the present.  He also opined that there is no evidence of a relationship to his service-connected bilateral knee osteoarthritis (either causation or aggravation) because there is clearly no abnormal gait that could have placed undue strain on the hips.  

An April 2015 handwritten notation from a private physician indicates diagnosis of trochanteric bursitis, though there is no evidence of any clinical evaluation.  Later that month, the Veteran said he sought a second opinion from a Dr. Ruiz, who referred him to a private orthopedic surgeon who diagnosed him with trochanteric bursitis.  

At the July 2016 hearing, the Veteran testified that his hip pain causes functional impairment and prevents him from completing certain tasks or lying on his sides in bed.  He indicated that he had been diagnosed with hip arthralgia and bursitis and was told his condition was due to improper posture.  He said he wore shoe inserts that help with his posture and gait.  He indicated his office obtained a special chair to accommodate his hip problems.  He did not recall his hips hurting in service, but he was taking several medications to treat his hip pain.  He said he was "always rotating pills because [his] body would get used to one kind."  In the summer or fall of 2007, he began to notice his hips were hurting more.  He indicated that he was involved with a lot of physical work and activity in service.  He denied any periods where his hip pain subsided, though it did seem to "ease" in the summer.  He indicated his hip pain had been continuous since 2007.  He continued to see a Dr. Ruiz (private physician), who had diagnosed trochanteric bursitis.

At the outset, the Board finds no dispute as to whether the Veteran has a current bilateral hip disability.  In so finding, it acknowledges that the September 2008, December 2010, and January 2015 VA examination reports all seem to indicate there is no such disability.  However, there are several defects with those reports.  First, those examiners did not have the opportunity to consider the April 2015 private diagnosis of trochanteric bursitis.  Moreover, none of them accurately acknowledged the hip problems noted in service.  Specifically, the September 2008 and December 2010 examiners do not appear to have reviewed the Veteran's actual STRs.  Rather, they only elicited subjective histories from the Veteran.  The January 2015 examiner recorded an incredibly cursory medical history that only notes a 2007 hip sprain (that was actually diagnosed in 2006), and does not acknowledge the notation of bilateral trochanteric pain in March 2007.  Furthermore, as noted above, it is unclear whether the January 2015 examiner failed to find a hip disability or simply did not note a diagnosis.  Consequently, the reports of these examinations are inadequate for rating purposes and are not probative.  

The Board also acknowledges that a November 2013 DBQ (completed by the Veteran's VA physician) indicates a diagnosis of bilateral hip arthralgia.  That examination report includes virtually no clinical findings, indicating a complete examination was not completed in conjunction with the report.  Moreover, although the examiner indicates the Veteran's hip range of motion could not be assessed (possibly due to pain), he later indicated there was pain with extension of both hips, and that the Veteran was able to ambulate (albeit slowly), which is inconsistent and confusing.  Furthermore, a contemporaneous VA treatment record from the same physician, and dated the same day, noted limited extension due to pain (again indicating range of motion testing was possible).  Notably, Dr. Rogers also completed knee and lower leg DBQs that day that also found range of motion testing was impossible, and the same November 2013 VA treatment record indicates Dr. Rogers found nearly full bilateral knee range of motion.  Thus, it appears the November 2013 hip DBQ was completed hastily, and without the benefit of a clinical hip examination.  Therefore, it is inadequate for rating purposes.  Even assuming arguendo that the report was probative evidence, the diagnosis of arthralgia is merely a term for "pain in a joint."  Dorland's Illustrated Medical Dictionary, p. 152 (31st ed. 2007).  As such, that alone does not constitute a clinical disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, (1999) (finding that pain alone, absent a showing of a diagnosed or identifiable underlying condition, is not a disability), appeal dismissed in part, vacated and remanded in part sub nom Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (vacating, remanding, and dismissing the appeal in part without reaching the question of whether pain alone may constitute a compensable disability)..

Thus, the only probative evidence regarding the nature of the Veteran's claimed disability is the April 2015 private doctor's diagnosis of bilateral trochanteric bursitis.  In addition, the Veteran's STRs clearly show he was taking a number of medications for various orthopedic and joint pains, and was specifically treated for bilateral hip pain over both greater trochanters.  Thus, what remains for consideration is whether there is evidence that the Veteran's current bilateral trochanteric bursitis is related to his hip problems in service.  

To that end, the Board notes that the Veteran's own testimony is competent evidence of the persistence of hip symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay persons competent to report observable symptoms).  He has consistently alleged (both directly in support of his claim and in the course of seeking VA treatment) that his hip pain first began during service, worsened in 2007, and has been continuous since.  Moreover, those allegations are consistent with STRs, which clearly show onset of hip pain in service with the most prominent complaints documented in 2007.  The Board has found no reason to question the veracity of these statements.  Thus, they are competent, credible, and probative evidence of hip pain that began in service and has persisted since.  

The only remaining question is whether the continuity of hip symptoms is also specifically evidence of continuity of symptomatology as it relates to his bilateral trochanteric bursitis.  To that end, the Board notes that, as stated above, there is no probative medical evidence of a hip diagnosis other than bilateral trochanteric bursitis.  Moreover, it is notable that trochanteric bursitis involves "inflammation of the trochanteric bursa with pain on the lateral part of the hip and thigh," and the Veteran's documented hip pain in service was specifically found over the greater trochanters.  See Dorland's at p. 269.  Thus, the medical evidence indicates that it is at least as likely as not that bilateral trochanteric bursitis (the only hip diagnosis of record) is the disability underlying the Veteran's hip pain throughout the years, and the Veteran's own lay reports are probative evidence that such disability was first manifested in service, and persisted thereafter, despite only being formally diagnosed in April 2015.  See Jandreau, 492 F.3d at 1377 ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when...lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").  

In so finding, the Board acknowledges that the December 2010, and January 2015 VA examiners found no relationship between a hip condition and service.  However, those reports have already been found to be based on an inaccurate review of the relevant medical evidence, and even assuming they were not, the opinions therein do not relate to the Veteran's diagnosed bilateral trochanteric bursitis.  Furthermore, the December 2010 opinion is unsupported by rationale, and the January 2015 opinion relies on a finding that there was "no continuum of care from service until the present," which patently ignores the fact that (1) the absence of continuous care is not ipso facto the absence of continuous symptoms and (2) the Veteran's own testimony is competent evidence of continuous hip pain since service.  Therefore, those opinions are probative evidence pertaining to a medical nexus (or lack thereof).

In light of the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has a bilateral hip disability manifested by hip pain that began in service and has persisted since.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-1167.  Resolving all remaining reasonable doubt in the Veteran's favor, service connection for a bilateral hip disability is warranted, and the appeal must be granted.


ORDER

The claim of service connection for a bilateral hip disability is reopened and granted on the merits.


REMAND

A review of the record shows that the Veteran appears to receive ongoing VA treatment for his various orthopedic complaints.  The most recent records of such treatment are dated in March 2015, leaving over a year of potentially relevant records outstanding.  As such records are constructively of record, they must be secured.  Moreover, he also appears to receive private orthopedic treatment from time to time, though it is unclear whether such treatment continues to include knee evaluations.  As this matter requires additional remand on other grounds, further efforts to secure any outstanding pertinent private records should also be made.

The most recent VA examination in conjunction with the Veteran's increased rating claims was conducted in January 2015.  However, just as in the January 2015 hip examination report described above, the January 2015 knee and lower leg examination report included an incredibly cursory notation of medical history and the Veteran's current complaints.  Notably, the examiner indicated the Veteran only reported flare-ups that caused occasional bilateral pain, which is rather inconsistent with other statements in the record alleging significant functional impairment during exacerbations (i.e., interference with use of stairs, completion of tasks, and some activities of daily living).  Moreover, the examiner indicated that there was no abnormal gait as a result of his knee condition, when the Veteran has repeatedly alleged his knee problems affect how he walks and that he requires assistance from orthotics and knee braces for normal ambulation.  In addition, the Veteran specifically indicated that he had difficulty removing his knee braces and walking during the January 2015 examination, and that he missed time at work due to his knee problems.  The examiner did not appear to consider or even note any of those facts in his examination report.  Finally, the Veteran testified at his July 2016 hearing that he experienced locking and instability in his knees (in addition to altered gait), which were not noted in the January 2015 report.  In light of the above deficiencies and the suggestion that new pathology has developed since the last examination, the Board finds that a new examination is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for right or left knee osteoarthritis, to specifically include all such VA records dated since March 2015.

2. Then, arrange for an orthopedic examination of the Veteran to determine the current severity of his right and left knee disabilities.  The entire record must be reviewed, and all tests or studies deemed necessary must be completed.  The examiner must note the Veteran's clinical history for the disabilities on appeal and elicit a subjective medical history and description of current complaints (to include any functional impairment during flare-ups).  The examiner should also ask the Veteran to describe the effect his knee disability has had on his ability to work.

The examiner should be provided a copy of the rating criteria applicable to knee disabilities (Diagnostic Codes 5256-63) and indicate the presence or absence of all symptoms and pathology noted under those criteria, as well as their severity.  The finding must include reports of range of motion studies (with notation of any limitations due to such factors such as pain, weakness, fatigability, reduced endurance, etc.).  The examiner must specifically note whether there is objective evidence of pain on each range of motion tested and, if so, the point at which pain begins.  The examiner should also note whether there is recurrent subluxation or lateral instability of the knee, (and if so, whether the subluxation or instability is slight, moderate, or severe).  

The examiner must include a complete rationale for all opinions provided, citing to factual evidence and medical literature or principles, as appropriate.

3. 
The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


